DETAILED ACTION
Response to Amendment
This Office action is in response to the amendment filed on 12/23/2021, wherein claims 1-10 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is confusing as it first dictates that Ar1 and R1 do not form a ring together but then recites that “a ring formed by linking between…Ar1 and R1” can have substituents. It is therefore unclear if Ar1 and R1 are allowed to combine to form a ring. In the following, it is assumed that they are not. Claims 2 and 4-10 fail to remedy the deficiency of claim 1 and they are therefore indefinite as well.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20150144121 A to Park et al. (see attached computer-generated English-language translation).
Regarding claim 1, Park et al. discloses an OLED comprising the compound

    PNG
    media_image1.png
    103
    87
    media_image1.png
    Greyscale

with the A=A bonded to 

    PNG
    media_image2.png
    65
    85
    media_image2.png
    Greyscale
.
Exemplary compounds include, for example,

    PNG
    media_image3.png
    162
    129
    media_image3.png
    Greyscale
 and 
    PNG
    media_image4.png
    167
    129
    media_image4.png
    Greyscale
,
which are species of the claimed compound wherein R2 and Ar1 combine to form a fused ring substituted with a cycloalkyl group. Claims 1-2 are therefore anticipated.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2016/0143496 A to Kwon et al. (see attached computer-generated English-language translation).
	Regarding claim 1, Kwon et al. discloses an OLED comprising the following compound

    PNG
    media_image5.png
    648
    641
    media_image5.png
    Greyscale

which is typified by such species as

    PNG
    media_image6.png
    205
    162
    media_image6.png
    Greyscale
.
This compound is exemplary of the claimed compound wherein L1 is a heterocyclic group and Ar2 and R4 combine to form a ring. Claims 1-2 are therefore anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150144121 A to Park et al.
Regarding claim 4, Park et al. discloses a similar device as explained above. The device has the configuration of anode/HIL/HTL/EML/ETL/EIL/cathode wherein the EML comprises a phosphorescent dopant and the feature organic compound as a host (see examples). Though the host compounds used in the examples are not species of the claimed compound, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to employ compounds 39 and 135 cited above as the host materials without expecting any difficulty or criticality. Claims 4-6 are therefore obvious. The features of claim 8-10 can be found on page 48 of the translation.

Claims 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016/0143496 A to Kwon et al.
Regarding claim 4, Kwon et al. discloses a similar device as explained above. The device has the configuration of anode/HIL/HTL/EML/ETL/EIL/cathode wherein the EML comprises a phosphorescent dopant and the feature organic compound as a host (see examples). Though the host compounds used in the examples are not species of .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20150144121 A to Park et al. as applied to claim 4 above, and further in view of the article entitled “Transparent Organic LEDS for New Lighting Applications: The Inclusion of a Capping Layer Above the Cathode Can Enhance the Transmittance and Efficiency of a Device” by Moon et al., published on November 07, 2013 on SPIE, available online at https://spig.org/news/5197-transparent-organic-leds-for-new-lighting-aaplications?SSO-1. 
Park et al. but fails to teach a capping layer disposed on the outer surface(s) of at least one of the electrodes. However, Moon et al. reveals that installing such a capping layer on the outer surface of the (transparent) cathode can improve the overall luminous efficiency of the device. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to modify the device disclosed by Park et al. by incorporating a capping layer on the outer surface of the (transparent) cathode to maximize the luminous efficiency of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. as applied to claim 4 above, and further in view of Moon et al. for the same reasons as .
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The compounds recited in claim 3 are not disclosed or rendered obvious by the prior art of record.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762